


Exhibit 10.4
Amendment #1
to Patent Purchase Agreement




Date:
June 27, 2011
 
 
Parties:
The Spectranetics Corporation (“Purchaser”)
 
Joseph M. Ruggio, MD (“Seller”)
 
 
Original Agreement:
Patent Purchase Agreement
dated February 20, 2007



1.    Amendment of Original Agreement. Section 6.5 of the Original Agreement
provides that it may be amended by a writing that expressly states that it is to
be incorporated into the Original Agreement. The Parties intend that this
Amendment be expressly incorporated into the Original Agreement. Section 3.2.2
of the Original Agreement will be amended to append the following to the end of
that section:


Notwithstanding the foregoing or anything else in this Agreement to the
contrary, Seller agrees that Purchaser's right to practice the Patent to
manufacture QuickCat and to sell QuickCat is deemed to be fully paid up,
provided however, that Purchaser agrees to make one additional payment relating
to receipt of Sales Price for QuickCat for the first calendar quarter of 2011.



2.    Miscellaneous. Any upper case terms used in this Amendment without
definition will have the meaning given those terms in the Original Agreement.
This Amendment will become effective when it is signed by the Parties. This
Amendment may be executed in multiple counterparts and by fax or .pdf. Except as
specifically amended by this Amendment, the Original Agreement will remain in
full force and effect without addition, deletion or change.






THE SPECTRANETICS CORPORATION
 
 
 
  /s/ Roger Wertheimer
Roger Wertheimer
Vice President
  /s/ Joseph M. Ruggio
Joseph M. Ruggio, MD







